  Case 4:19-mj-00195-RJK Document 1 Filed 12/30/19 Page 1 of 2 PageID# 1


                        IN THE UNITED STATES DISTRICT COURT


                        FOR THE EASTERN DISTRICT OF VIRGINik clerk, u.s. district court
                                                                                     NORFOLK. VA

                                  NEWPORT NEWS DIVISION


UNITED STATES OF AMERICA
                                                             CASENO. L|;            yV\j £
              vs.
                                                            COURT DATE: JANUARY 15,2020
ERIC S. DELINE,II

                                  CRIMINAL INFORMATION



                                          CHARGE ONE

                               (Misdemeanor)Ticket No.7025115


THE UNITED STATES ATTORNEY CHARGES:



That on or about October 24,2019, at Langley Air Force Base, Virginia, on lands acquired for
the use of the United States, within the special maritime and territorial jurisdiction of the United
States and in the Eastern District of Virginia, ERIC S. DELINE, II, did intentionally steal or
purloin, or knowingly convert to her use or use of another, property of the Unites States Army
and Air Force Base Exchange Service, to wit: merchandise valued at an amount less than $1000.
(In violation of Title 18, United States Code 641).


                                                              G.ZACHARY TERWILLIGER
                                                              United States Attorney




                                                      Jeremy Ms^Skipfffer
                                                      SpeciafAs^fs^t United States Attomey
                                                        fomey for the United States
                                                      United States Attorney's Office
                                                      Fountain Plaza Three, Suite 300
                                                      721 Lakefront Commons
                                                      Newport News Virginia 23606
                                                      Phone:(757)225-8512
                                                      Email: jeremy.skinner@us.af.mil
Case 4:19-mj-00195-RJK Document 1 Filed 12/30/19 Page 2 of 2 PageID# 2
